Citation Nr: 0938435	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  01-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
40 percent for bilateral hearing loss from January 25, 2000 
to October 19, 2008.

2.  Entitlement to a disability rating greater than 60 
percent for bilateral hearing loss from October 20, 2008.  

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) from 
March 29, 2001 to October 19, 2008.

4.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) from 
October 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1954 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July 2001 and 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In May 2006, the Veteran and his spouse testified at a formal 
hearing held at the RO, over which a Decision Review Officer 
presided.  A transcript of that hearing has been associated 
with the claims file.  

In April 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a July 2009 Supplemental Statement 
of the Case (SSOC), the RO/AMC affirmed the determination 
previously entered.  The case was then returned to the Board 
for further appellate review.

In a July 2009 rating decision, the disability rating for the 
Veteran's service-connected bilateral hearing was increased 
by the RO from 40 percent to 60 percent disabling.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of the 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.  

In a September 2009 correspondence, the Veteran submitted a 
statement from his physicians indicating treatment for a 
prostate condition, a kidney condition, and a low back 
condition.  He appears to be asserting new claims for service 
connection as to these conditions.  These claims are, 
therefore, referred to the RO for appropriate action.   

The issue of entitlement to TDIU benefits from October 20, 
2008 until the present being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
service-connected bilateral hearing loss warrants a 
disability rating in excess of 40 percent disabling from 
January 25, 2000 to October 19, 2008.

2.   The evidence of record does not show that the Veteran's 
service-connected bilateral hearing loss warrants a 
disability rating in excess of 60 percent disabling from 
October 20, 2008, to the present.    

3.  For the period March 29, 2001 to October 19, 2008, the 
evidence of record does not demonstrate that service-
connected disabilities preclude the Veteran from securing or 
following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent disabling for the Veteran's bilateral hearing 
loss disability from January 25, 2000 to October 19, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 
(West 2002 & Supp. 2008); 3 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.85, 4.86, 4.87, Diagnostic Code 6100, Tables VI, VIA, VII 
(2008).

2.  The criteria for an initial disability rating in excess 
of 60 percent disabling for the Veteran's bilateral hearing 
loss disability from October 20, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 & Supp. 
2008); 3 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100, Tables VI, VIA, VII (2008).

3.  The criteria for a TDIU have not been met from the date 
of the Veteran's claim, March 29, 2001, to October 19, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letters dated in February 2000, November 2002, April 2003, 
May 2004, and September 2004, the Veteran was notified of the 
information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the 
now service-connected bilateral hearing loss, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in the letters identified above and the April 
2005 Supplemental Statement of the Case.  Specifically, VA 
informed the veteran of the necessity of providing, on his 
own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the respective 
disability and the effect that the worsening has on his 
employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    


Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
the requirements for a compensable rating of a diagnostic 
code are not shown, a noncompensable disability rating is 
assigned.  38 C.F.R. § 4.31. 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Id.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id. 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by pure tone 
audiometric tests at the frequencies of 1000, 2000, 3000 and 
4000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 
 
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e). 
 
VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

In the present case, the Board has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

Bilateral Hearing Loss

In an August 2001 rating decision, the RO granted service 
connection for bilateral hearing loss, effective January 25, 
2000, and assigned a 40 percent disability rating.  

Associated with the claims file is a June 2000 VA audiogram 
conducted by a VA audiologist.  The audiogram reflects that 
clinical evaluation revealed pure tone   thresholds, in 
decibels, as follows:






HERTZ




1000
2000
3000
4000
Avg.
RIGHT
20
50
60
70
50
LEFT
45
60
70
70
61

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 68 percent in the left ear.  
Under 38 C.F.R. § 4.85, using Table VI, these findings 
correspond to Level IV hearing for the right ear and Level V 
for the left ear.  After plotting the hearing loss findings 
on Table VII, the Veteran is found to warrant a 10 percent 
rating evaluation. 

The Veteran underwent a VA audiological examination in March 
2001.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
Avg.
RIGHT
30
55
65
70
55
LEFT
50
65
75
75
66

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 64 percent in the left ear.  
The diagnosis was a mild to moderately severe sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  Under Table VI 
regulations, the Veteran's hearing level was VII for both 
ears.  Under Table VII of the regulations, a Level VII 
hearing impairment in the better ear, coupled with a Level 
VII hearing impairment in the poorer ear warrants a 40 
percent disability rating.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.

In support of his claim, the Veteran submitted private and VA 
audiology reports dated in February 1996, July 1998, October 
2000, September 2003, May 2005, April 2006, and March 2007.  
While these reports reflect that pure tone audiometric 
testing was conducted, they do not report pure tone 
thresholds at 3000 Hertz.  As such, these reports do not 
fully comply with the requirements of 38 C.F.R. § 4.85 
because they do not include testing of pure tone threshold at 
3000 Hertz.  The Board finds these examination reports to be 
of little probative value, as they do not satisfy the legal 
criteria required for audiological examinations under VA 
regulations.

The Veteran submitted a November 2002 audiology evaluation 
report.  Examination results revealed pure tone thresholds, 
in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
30
55
70
75
56
LEFT
50
70
Not 
reported
75
65

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 44 percent in the left ear.  
Reliability of the test results were reported to be fair.  In 
reviewing this examination report, the Board notes that it 
does not fully comply with the requirements of 38 C.F.R. § 
4.85 because the report does not include testing of pure tone 
threshold levels in the left ear at 3000 Hertz.  The Board 
finds this examination report to be of little probative 
value, as the report does not satisfy the legal criteria 
required for audiological examinations under VA regulations 
and the testing results were judged by the VA examiner to 
only be fairly reliable.

The Veteran underwent another VA audiological examination in 
May 2004.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
Avg.
RIGHT
30
55
70
80
59
LEFT
55
70
75
75
69

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 60 percent in the left ear.  
Under 38 C.F.R. § 4.85, using Table VI, these findings 
correspond to Level VI hearing for the right ear and Level 
VII for the left ear.  After plotting the hearing loss 
findings on Table VII, the Veteran is found to warrant a 30 
percent rating evaluation. 

In support of his claim, the Veteran submitted lay statements 
in August 2005 from his minister, treating private urologist, 
and friends, who all essentially reported that the Veteran's 
hearing loss had gotten worse.

The Veteran and his spouse testified during the May 2006 
formal hearing as to the severity of his hearing loss 
disability.  According to both the Veteran and his spouse, 
the Veteran has had difficulty hearing general conversation, 
talking on the telephone, and hearing the television even 
with the use of hearing aids.  The Veteran testified that he 
retired from his employment as a salesman in 1993 due to his 
age and his hearing difficulties and that his hearing loss 
has  interfered with his abilities to teach and minister 
part-time at various churches.  

The record reflects that the Veteran underwent a VA 
audiological evaluation in April 2006 and April 2007.  While 
the examiners described the severity of the Veteran's hearing 
loss, they did not report the exact pure tone thresholds 
achieved on audiometric testing.  Thus, the reports do not 
comply with the requirements of 38 C.F.R. § 4.85 and are of 
little probative value for disability rating purposes.  

Associated with the claims file is an August 2007 VA 
audiological examination report.  On the clinical 
examination, pure tone thresholds, in decibels, were as 
follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
40
60
70
75
61
LEFT
55
65
75
75
68

The associated speech discrimination scores were not reported 
as they were felt to be exaggerated.  The examiner noted that 
the Veteran's pure tone thresholds had not changed 
significantly since his last audiogram in May 2004.  Thus, 
the examiner stated that his speech discrimination scores 
were not expected to have significantly changed.  He 
recommended that the speech discrimination scores of 56 
percent in the right ear and 64 percent in the left ear from 
2004 be used to rate the Veteran's disability.  

The Board notes, however, that the August 2007 VA examiner 
did not recommend using the correct speech discrimination 
scores.  Instead, the record reflects that the Veteran 
achieved the recommended speech discrimination scores in 
March 2001 and not in 2004.  Instead, the May 2004 speech 
discrimination scores were 64 percent and 60 percent in the 
right and left ears, respectively.  As it is unclear as to 
whether the VA examiner recommended using the speech 
discrimination scores from the March 2001 or the May 2004 
examination and the examiner's clinical opinion that the 
Veteran's speech discrimination scores were unlikely to have 
changed, his disability rating will be calculated under both 
scenarios in order to afford the Veteran the opportunity to 
receive the highest possible rating.

Applying the speech discrimination scores from the March 2001 
(56 percent in the right ear and 64 percent in the left ear), 
in conjunction with the audiometric test results achieved 
during the August 2007 VA examination, the findings 
correspond to Level VII for both ears under Table VI.  
Applying these figures to Table VII, the Veteran's hearing 
loss warrants a 40 percent disability rating.  38 C.F.R. § 
4.85, Tables VI and VII, Diagnostic Code 6100.

As reported above, the Veteran achieved speech discrimination 
scores of 64 percent in the right ear and 60 percent in the 
left ear at the May 2004 VA examination.  Applying these 
figures with the audiometric test results from the August 
2007 VA examination under Table VI, these findings correspond 
to Level VI hearing for the right ear and Level VII for the 
left ear.  Under Table VII of the regulations, a Level VI 
hearing impairment in the better ear, coupled with a Level 
VII hearing impairment in the poorer ear warrants a 30 
percent disability rating.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.

The Veteran underwent an additional VA audiological 
examination in October 2008.  Examination results revealed 
that pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
70
70
80
90
78
LEFT
70
70
80
90
78

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 40 percent in the left ear.  
Under Table VI regulations, the veteran's hearing level was 
IX for both ears.  Under Table VII of the regulations, a 
Level IX hearing impairment in the better ear, coupled with a 
Level IX hearing impairment in the poorer ear warrants a 60 
percent disability rating.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.

Subsequently, in a July 2009 rating decision, the RO assigned 
a disability rating of 60 percent for the Veteran's bilateral 
hearing loss, effective October 20, 2008.

Based on the record, the Board finds that the medical 
evidence does not demonstrate an entitlement to a higher 
disability rating for the Veteran's bilateral hearing loss.  
As detailed above, the medical evidence reflects that under 
Tables VI and VII of the regulations, the mechanical 
application of the audiological examination results prior to 
October 20, 2008 does not compel a disability rating in 
excess of 40 percent disabling.  See 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Thus, a disability rating 
higher than the 40 percent evaluation assigned from the 
effective date of service connection to October 19, 2008 is 
not warranted.  With regard to the medical evidence dated 
from October 20, 2008 until the present, the record reflects 
that a 60 percent is warranted under Tables VI and VII.  See 
Id.  The medical evidence, however, does not indicate that a 
disability rating in excess of 60 percent disabling is 
warranted after October 20, 2008 or at any time during the 
pendency of the Veteran's appeal.  Accordingly, the appeal 
must be denied.

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  To put simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric test results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

While the Veteran has testified as to the affect his current 
hearing condition has on his daily life and has asserted his 
belief that a higher disability rating is warranted, his 
contentions do not contain audiometric findings.  Therefore, 
these contentions cannot be used to evaluate the severity of 
the Veteran's hearing loss.  Similarly, the lay statements 
from the Veteran's wife and friends, which describe their 
opinion as to the severity of his hearing condition, are also 
not probative for determining the appropriate disability 
rating, as they do not contain findings of the Veteran's 
average hearing thresholds, as measured by audiometric 
testing.  As a layperson, the Veteran is only competent to 
report observable symptoms not clinical findings which are 
applied to VA's Schedule for Rating Disabilities.  Compare 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. 
Brown, 7 Vet. App. 204 (1994).

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairments.  However, a disability rating in excess 
of 60 percent cannot be awarded under Table VIA.  Although 
the October 2008 VA examination report shows that the 
Veteran's pure tone thresholds exceeded 55 decibels at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000), the application of these figures to both Tables VIA 
and VII would only result in a 40 percent disability rating.  
Thus in accordance with 38 C.F.R. § 4.86(a), the Board must 
apply the October 2008 audiometric test results to Table VI, 
as it results in a higher Roman numeral designation.  See 38 
C.F.R. § 4.86.  Additionally, given that the evidence does 
not reflect a simultaneous pure tone threshold of 30 decibels 
or less at 1000 Hertz and a pure tone threshold of 70 
decibels or more at 2000 Hertz, a higher disability rating 
pursuant to section 4.86(b) is also not warranted.  38 C.F.R. 
§§ 4.85, 4.86(a). 

In conclusion, the Board finds that the criteria for an 
initial disability rating greater than 40 percent from 
January 25, 2000 to October 19, 2008 and 60 percent from 
October 20, 2008 for bilateral hearing loss have not been 
met.  Where, as here, the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

TDIU Benefits from March 29, 2001 to October 19, 2008

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.
     
If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).
     
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.
   
In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

Here, the record reflects that the Veteran filed his claim 
for TDIU benefits on March 29, 2001.  From the date of his 
claim until October 19, 2008 the Veteran received the 
following disability evaluations:  40 percent for hearing 
loss; and 10 percent for tinnitus.  His combined disability 
rating was 50 percent.  Thus, the requirement for a combined 
disability rating of 70 percent or higher was not met prior 
to October 20, 2008.  38 C.F.R. § 4.16(a).  

As noted above, the issue of entitlement to TDIU benefits 
from October 20, 2008 until the present time is addressed in 
the remand portion below.

As the service-connected disabilities in this case do not 
meet the requirements for TDIU based on the combined 
disability rating prior to October 20, 2008, the Board must 
also consider whether the Veteran may be entitled to TDIU 
under 38 C.F.R. § 4.16(b).  This regulation provided that 
veterans who are unable to secure gainful employment by 
reasons of service-connected disabilities, but fail to meet 
the criteria in 38 C.F.R. § 4.16(b), shall receive 
extraschedular consideration. 

The Board finds that the evidentiary record does not support 
a conclusion that there are any unusual or exceptional 
circumstances present in the Veteran's case as to have 
warranted its referral to the VA Director of the Compensation 
and Pension Service for this time period under 38 C.F.R. 
§§ 4.16(b), 3.321(b)(1).  In this regard, there has been no 
indication that VA's Rating Schedule for disabilities is 
insufficient or inadequate to assign ratings for the 
Veteran's service-connected disabilities from March 29, 2001 
to October 19, 2008.

Here, the Veteran has asserted that he cannot work because of 
his service-connected disabilities.  He reported that he is 
unable to hear without hearing aids and that no employer 
would hire him because of his hearing loss.  Essentially, he 
has claimed that he is unable to secure substantially gainful 
employment due to his hearing loss.  

Associated with the claims file are VA and private 
audiological examination reports dated in October 2000, 
November 2002, September 2003, May 2004, May 2005, April 
2006, and April 2007, all reflecting that the Veteran has 
hearing loss in accordance with VA regulations.  These 
records are negative for an opinion as to how the Veteran's 
disability affects his ability to secure substantially 
gainful employment.

The claims file includes several Request for Employment 
Information in Connection with Claim for Disability Benefits 
( VA Form 21-4192) completed by the Veteran's former 
employers.  In a July 2004 VA Form 21-4192 the Veteran's 
former employer O.G.C.O.C. reported that the Veteran last 
worked part-time as a preacher in February 2002.  The 
employer reported that the Veteran's employment was 
terminated because he could not preach at night.  In an 
October 2004 VA Form 21-4192, signed by the Veteran's former 
employer C.C.O.C. and completed by the Veteran, the Veteran 
reported he last worked as a part-time preacher and teacher 
in September 1974, but that someone else was hired "because 
of my comprehension."  In an October 2004 VA Form 21-4192, 
signed by P.R.H.T.C. and completed by the Veteran, it was 
reported that the Veteran worked full time from January 1985 
to April 1993 as a salesman; he reported that he retired due 
to his comprehension.  

Associated with the claims file is a July 2005 letter from 
the Veteran's private physician, C.E.W., M.D., indicating 
that the Veteran has difficulty hearing and required that his 
wife accompany him to medical appointments in order to 
communicate effectively.  No opinion was provided as to how 
the Veteran's hearing affects his employability.

In support of his claim, the Veteran submitted lay statements 
from his friends indicating that he has hearing loss that 
interferes with his ability to carry on conversations.  

The Veteran underwent a VA general examination in June 2007, 
at which time the claims file was reviewed.   The examiner 
noted the Veteran's report of being unable to work due to his 
hearing loss.  He was noted to use bilateral hearing loss and 
his hearing loss was noted to be progressively worse since 
onset.  The Veteran reported that he was not employed.  
Following a physical examination, the diagnosis was profound 
hearing loss.  The examiner concluded that Veteran would be 
employable for sedentary labor.  

In August 2007, the Veteran underwent a VA audiological 
examination, at which time the claims file was reviewed.  
Following an audiological examination, the Veteran was 
diagnosed with bilateral sensorineural hearing loss.  The 
examiner concluded that the Veteran does have significant 
hearing loss, but stated that the Veteran's hearing aids work 
quite well for him.  The Veteran was noted to be able to 
carry on conversation.  He was also noted to have bilateral 
tinnitus; however, the examiner indicated that it was not 
debilitating.  The examiner opined that hearing loss alone 
should not render an individual unemployable, as gainful 
employment may be possible with state of the art 
amplification, such as what the Veteran had at that time, 
assistive technology, vocational rehabilitation, or medical 
intervention.

In light of the foregoing, the Board finds that overall, the 
evidence of record does not show that the Veteran's service-
connected disabilities would render him unemployable prior to 
October 20, 2008.  Although the Veteran has asserted that he 
cannot work because of his service-connected hearing loss and 
that he retired due to his service-connected conditions, the 
Board finds no persuasive evidence that the Veteran's 
service-connected disabilities would render him unemployable.  
Overall, the evidence reflects, as discussed further below, 
that there is no occupational impairment due to hearing loss 
or tinnitus.  Essentially, the Veteran has not provided 
competent medical evidence or credible lay evidence to 
support his claim of entitlement to TDIU, and the record does 
not support his contention.  

The Board notes that the record reflects conflicting 
statements regarding the affect of the Veteran's service-
connected disabilities on his previous employment and the 
date when he asserts his disabilities rendered him 
unemployable.  Specifically, the October 2004 VA Form 21-4192 
from C.C.O.C., which was completed by the Veteran, reflects 
that his employment as a part-time preacher and teacher was 
terminated in September 1974 due to his comprehension.  
However, the record reflects that the Veteran was able to 
secure subsequent employment as a salesman in January 1985.  
The record in includes his report of having retired from his 
full time employment as a salesman in 1993 due to his hearing 
loss.  The Board notes that he retired from full time 
employment approximately thirteen years prior to the original 
effective date for service connection in January 2000 for 
hearing loss and tinnitus and over ten years prior to the 
date of his current TDIU claim.  He submitted the October 
2004 VA Form 21-4192 from former employer P.R.H.T.C. in 
support of this contention regarding the reason for his 
retirement.  However, the Board notes that although the 
October 2004 VA Form 21-4192 was signed by the Veteran's 
former employer, the Veteran himself completed the form and 
provided the reason for his retirement.  The law recognizes 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (holding that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).  Overall, the Veteran has not 
submitted any persuasive evidence to support his contention 
of unemployability or persuasive evidence that otherwise 
demonstrates that his retirement and or unemployment prior to 
October 20, 2008 is the result of his service-connected 
disabilities.  

Moreover, the record reflects that the Veteran continued to 
work part-time in some capacity following his retirement from 
full time employment in 1993.  Specifically, the record 
reflects that he worked as a preacher on a part-time basis 
until February 2002.  His employment was terminated because 
he was unable to work at night.  

The Board finds probative the June 2007 and August 2007 VA 
examiners' opinions essentially concluding that the Veteran's 
service-connected hearing loss and tinnitus did not preclude 
him from obtaining full time employment.  As noted above, the 
June 2007 examiner opined that the Veteran would be 
employable for sedentary labor.  Similarly, the August 2007 
opined that gainful employment was possible through the use 
of state of the art amplification, which the Veteran was 
noted to have at that time.  The examiners' opinions are 
considered probative as they are definitive and based upon a 
complete review of the Veteran's entire claims file.  
Accordingly, the opinions are found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish their probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability. The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board has given consideration to the Veteran's own 
contentions and the lay statements submitted in support of 
his claim.  However, the preponderance of the medical 
evidence is against the claim and does not support the 
Veteran's contention.  Instead, the evidence of record 
reflects that the Veteran's disabilities do not prevent him 
for working in a sedentary capacity.  To the extent that the 
Veteran contends and the lay evidence suggests he is unable 
to work due to his service-connected disabilities, the Board 
concludes that the Veteran, his former employers, and friends 
lack the vocational expertise or medical knowledge to provide 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Essentially, the Veteran has not provided 
competent medical evidence or credible lay evidence showing 
that, up until October 20, 2008, he is unable to obtain any 
type of employment whatsoever solely based on his service-
connected disability or otherwise shows that the criteria for 
TDIU is warranted under 38 C.F.R. § 4.16(b).  

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the Veteran.  To the contrary, the preponderance of the 
evidence is against the Veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  There is competent medical 
evidence or credible lay evidence of record indicating that 
the Veteran was unemployable prior to October 20, 2008, as a 
result of his service-connected disabilities.  Accordingly, 
entitlement to a TDIU is not warranted and the appeal as to 
this issue must be denied. 


ORDER

Entitlement to a disability rating in excess of 40 percent 
disabling from January 25, 2000 to October 19, 2008 is 
denied.

Entitlement to a disability rating in excess of 60 percent 
disabling from October 20, 2008 is denied.

Entitlement to TDIU benefits from March 29, 2001 to October 
19, 2008 is denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's TDIU claim from October 20, 2008 until the present 
time.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c). 
The Board finds that additional development is needed in this 
regard prior to further disposition of the claim.

In accordance with a July 2009 RO rating decision, the 
Veteran's service-connected hearing impairment was increased 
to 60 percent effective from October 20, 2008.  The rating 
was increased based on findings contained in a VA audiology 
examination report dated October 20, 2008.  Therefore, as of 
October 20, 2008, the Veteran is service connected for two 
disabilities:  bilateral hearing loss, rated as 60 percent 
disabling; and tinnitus, rated as 10 percent disabling.  His 
combined evaluation for compensation is 60 percent.  As such, 
the Veteran's disabilities satisfy the schedular criteria set 
forth for considering an awarding of TDIU under 38 C.F.R. § 
4.16(a), as of October 20, 2008.  Moreover,  TDIU benefits 
could still be awarded on an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b).

As noted above, the Veteran essentially contends that his 
service-connected hearing loss and tinnitus renders him 
unable to secure and maintain substantially gainful 
employment.  Specifically, he contends that it has became 
impossible for him to hear and understand others.  He also 
stated that he had to terminate his employment as a minister 
and teacher due to his hearing loss.  According to the 
Veteran, he has been unable to secure subsequent employment 
due to his hearing loss.  

A review of the claims file reveals that the October 20, 
2008, VA audiological examination report did not evaluate 
whether his service-connected disabilities render him unable 
to secure or follow a substantially gainful occupation.  In 
this regard, the Board notes that previous VA examination 
reports have addressed whether the Veteran's service-
connected disabilities render it impossible for him to obtain 
employment.  The most recent examination that addressed this 
issue is reflected in the August 2007 VA examination report.  
The VA examiner ultimately diagnosed the Veteran with 
significant hearing loss, but indicated that hearing loss 
would not render an individual unemployable; he indicated 
that the Veteran's hearing aids worked well for him and that 
gainful employment was possible with the use of state of the 
art amplification.  The Board notes, however, that subsequent 
to the August 2007 examination, the Veteran's service-
connected hearing loss was determined to be of a greater 
severity.  Thus, the August 2007 examiner's conclusion with 
regard to this matter does not take into account the current 
severity of the Veteran's disabilities.  

In view of the failure of the October 20, 2008, VA 
audiological examination report to evaluate whether his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation in conjunction with 
increased evaluation assigned, additional evidence is 
required under the VCAA.  VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because the Veteran 
is unemployed and his service-connected disabilities now 
satisfy the percentage requirements set forth in 38 C.F.R. § 
4.16(a), as his hearing loss has gotten worse, the Board has 
no discretion and must remand this matter to afford the 
Veteran a VA examination, the report of which must address 
whether the Veteran's service-connected hearing loss and 
tinnitus, alone, render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall obtain a medical 
opinion from an appropriate audiological 
specialist to assist in ascertaining the 
impact of his service-connected 
disabilities on his unemployability.  If 
possible, this matter should be assigned 
to the same examiner who conducted the 
October 20, 2008 audiological 
examination.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected disabilities, 
both singly and jointly, on the Veteran's 
employability.  The examiner is requested 
to opine as to whether it is at least as 
likely as not (at least a 50 percent or 
probability) that the Veteran's service-
connected disabilities (bilateral hearing 
loss and tinnitus), without consideration 
of his nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner shall review the claims folder 
and the examination report should 
indicate that review.  The examiner is 
requested to provide a detailed rationale 
for each opinion expressed and conclusion 
reached.  If the examiner finds it 
impossible to provide the requested 
opinion without resorting to mere 
speculation, he or she should so indicate 
and should further explain why an opinion 
cannot be rendered.

2.  Upon completion of the foregoing, and 
all necessary notice requirements, the 
RO/AMC shall readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and allowed the appropriate time 
for response.   Thereafter, the case 
should be returned to the Board following 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


